Case: 20-60930     Document: 00516350328         Page: 1     Date Filed: 06/09/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          June 9, 2022
                                  No. 20-60930                          Lyle W. Cayce
                                                                             Clerk

   Salem Isai Alvarado-Velasquez,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A208 158 658


   Before Higginbotham, Higginson, and Oldham, Circuit Judges.
   Per Curiam:*
          Salem Isai Alvarado-Velasquez petitions for review of an order by the
   Board of Immigration Appeals (BIA) denying his application for asylum and
   withholding of removal. We deny the petition.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60930      Document: 00516350328            Page: 2    Date Filed: 06/09/2022




                                      No. 20-60930


                                           I.
          Alvarado-Velasquez, a Honduran citizen, entered the United States in
   April 2015 without a valid entry document. He appeared, with counsel, at a
   hearing before an immigration judge (IJ) and conceded that he is removable.
   He then filed an application for asylum, withholding of removal, and
   protection under the Convention Against Torture (CAT). He asserted a fear
   of returning to Honduras because a gang known as “Los Grillos” demanded
   monthly payments from his family’s business and threatened to harm him
   and members of his family if they did not pay.
          The IJ first concluded petitioner’s application for asylum was time-
   barred. In the alternative, the IJ concluded the application failed to
   demonstrate a well-founded fear of future persecution on account of a
   protected ground and had not established petitioner would more likely than
   not be tortured in Honduras. Petitioner asserted he was a member of a
   particular social group (PSG) of “Honduran business owners,” but the IJ
   concluded that group is not cognizable under the INA. The IJ therefore
   denied his application for asylum, withholding of removal, and CAT
   protection.
          Petitioner appealed the IJ’s decision to the BIA. The BIA dismissed
   the appeal, agreeing with the IJ that petitioner had not established eligibility
   for asylum or withholding of removal because his proposed PSG of
   “Honduran business owners” was not cognizable. The BIA also agreed with
   the IJ that the petitioner had failed to establish eligibility for protection under
   the CAT. Alvarado-Velasquez petitioned this court for review of the BIA’s
   order and asks us to remand the case with instructions to grant the application
   for asylum and withholding of removal. Alvarado-Velasquez’s petition does
   not challenge the Board’s conclusion that he is ineligible for CAT protection.




                                           2
Case: 20-60930      Document: 00516350328          Page: 3    Date Filed: 06/09/2022




                                    No. 20-60930


                                         II.
          “We review the BIA’s decision and only consider the IJ’s decision to
   the extent that it influenced the BIA.” Shaikh v. Holder, 588 F.3d 861, 863
   (5th Cir. 2009). “We review questions of law de novo and factual findings
   under the substantial evidence standard, which requires only that the BIA’s
   decisions be supported by record evidence and be substantially reasonable.”
   Luna-Garcia De Garcia v. Barr, 921 F.3d 559, 565 (5th Cir. 2019) (quotation
   omitted). We cannot grant the petition “unless we decide not only that the
   evidence supports a contrary conclusion, but also that the evidence compels
   it.” Id. (quotation omitted).
                                         A.
          The BIA concluded petitioner’s proposed social group—“Honduran
   business owners”—is not cognizable under the INA. We agree.
          To qualify for asylum, an applicant must show he is unable to return
   to his home country “because of persecution or a well-founded fear of
   persecution on account of race, religion, nationality, membership in a
   particular social group, or political opinion.” Ghotra v. Whitaker, 912 F.3d
   284, 288 (5th Cir. 2019) (quoting 8 U.S.C. § 1101(a)(42)(A)). A “particular
   social group” is one the applicant shows is “(1) composed of members who
   share a common immutable characteristic, (2) defined with particularity, and
   (3) socially distinct within the society in question.” Jaco v. Garland, 24 F.4th
   395, 403 (5th Cir. 2021). An immutable characteristic is one members of the
   group “either cannot change or should not be required to change because it
   is fundamental to their individual identities or consciences.” Mwembie v.
   Gonzales, 443 F.3d 405, 415 (5th Cir. 2006) (quotation omitted).
          The BIA did not err in concluding petitioner failed to establish his
   eligibility for asylum by failing to demonstrate membership in cognizable
   PSG. As the BIA rightly explained, being a business owner is not a shared




                                          3
Case: 20-60930        Document: 00516350328              Page: 4      Date Filed: 06/09/2022




                                         No. 20-60930


   characteristic that qualifies as “immutable or fundamental to one’s identity
   or conscience.” See Bermudez-Merino v. Holder, 372 F. App’x 498, 500 (5th
   Cir. 2010) (per curiam) (“[Petitioner’s] ownership of her small business is
   not fundamental to her identity or conscience[.]”). We have frequently
   rejected similar employment-based groups on grounds that one’s
   employment can change. See, e.g., Mwembie, 443 F.3d at 415 (concluding
   petitioner’s employment status was not “fundamental to her identity or
   conscience” because “she c[ould] change her employment”); Penado-
   Hernandez v. Barr, 795 F. App’x 283, 285 (5th Cir. 2020) (per curiam) (“[A]
   person’s employment is generally not considered an immutable
   characteristic.”). And here, petitioner conceded that “being a business
   owner is something that can change.” Without showing he is a “member of
   a group of persons that share a common immutable characteristic,”
   petitioner cannot show he is a member of a “particular social group” and
   cannot establish eligibility for asylum. Mwembie, 443 F.3d at 414–15; see also
   Rodriguez-Hidalgo v. Holder, 540 F. App’x 350, 351 (5th Cir. 2013) (per
   curiam) (denying petition solely on grounds that petitioner failed to establish
   the requisite immutability). † And “[b]ecause the asylum standard is more
   lenient than the standard for withholding of removal,” the failure to establish
   eligibility for the former “forecloses eligibility” for the latter. Orellana-
   Monson v. Holder, 685 F.3d 511, 518 (5th Cir. 2012).
                                               B.
           Petitioner also argues the IJ erred in (1) finding petitioner’s
   application was not timely filed, and (2) concluding petitioner failed to


           †
            In closing arguments before the IJ, petitioner also characterized his proposed PSG
   as “previous business owners.” He did not advance this formulation before the BIA, and
   the BIA did not address it. He has therefore failed to exhaust on this issue. See 8 U.S.C.
   § 1252(d)(1); Roy v. Ashcroft, 389 F.3d 132, 137 (5th Cir. 2007).




                                               4
Case: 20-60930      Document: 00516350328          Page: 5    Date Filed: 06/09/2022




                                    No. 20-60930


   establish the requisite level of harm sufficient to qualify as persecution. Even
   if petitioner were correct that the IJ erred in these respects, a remand would
   be futile, because he cannot succeed on his application without
   demonstrating membership in a cognizable PSG. See Jaco, 24 F.4th at 406
   (“A remand is also inappropriate because it would be futile.”).
          The petition is DENIED.




                                          5